Opinion issued January 19, 2006






 
 


In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-01172-CR
____________

IN RE CHARLES LEE GRABLE, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Charles Lee Grable, filed in this Court a pro se petition for writ of
mandamus.  Relator contends that he was not properly admonished when he pleaded
guilty to the offense of indecency with a child on April 3, 1998 and requests that this
Court compel Respondent to comply with her ministerial duty to admonish him as
required by Article 26.13 of the Code of Criminal Procedure.  The petition for writ
of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Justices Nuchia, Keyes, and Hanks.
 Do not publish.   Tex. R. App. P. 47.2(b).